Citation Nr: 0110377	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  96-50 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from June 1972 to June 1975.

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In its decision, the RO denied the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The Board, by means 
of a June 1998 decision, determined that entitlement to 
service connection for PTSD was not warranted.  

The appellant appealed the Board's June 1998 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  An Appellant's Brief is shown to have been 
received by the Office of the General Counsel in June 1999.  
The Board notes, parenthetically, that a RO rating decision 
also dated in June 1999, is shown to have determined that new 
and material evidence adequate to reopen the appellant's 
claim for service connection for PTSD had not been submitted.  
In September 1999, the Office of General Counsel for VA, who 
represents the Secretary of this Department in legal matters 
before the Court, filed a brief with the Court, which 
essentially argued that the Court should remand the claim on 
appeal to enable compliance with the duty to assist, 
including to attempt to verify the appellant's reported 
stressors with the appropriate authorities and affording the 
appellant an adequate psychiatric examination.  The appellant 
thereafter submitted a Reply Brief in September 1999.  

An order subsequently rendered by the Court in May 2000 
indicates that Court vacated and remanded the Board's June 
1998 decision.  The bases for the remand were that the Board 
"failed in its duty to assist by not attempting to 
corroborate the veteran's claimed stressors."  In addition, 
the Court noted that the veteran had submitted several 
medical diagnoses of PTSD, of which at least one established 
a causal connection between the veteran's diagnosis of PTSD, 
and, also, that at least one of the veteran's alleged in-
service stressors had been corroborated.  

Specifically, the Court added that:

[I]n light of the evidence in support of 
one of [the veteran's] stressors, the VA 
and the Board should have more vigorously 
pursued the duty to investigate and 
corroborate the veteran's in-service 
stressors.  By not contacting the 
USASCRUR [U.S. Armed Services Center for 
Research of Unit Records] , both the RO 
and the Board failed to satisfy the duty 
to assist.

As noted above, the June 1998 Board decision was vacated, and 
the case was returned to the Board for compliance with the 
directives that were stipulated in the Court's May 2000 
order.  


REMAND

After a review of the record, and, particularly, in light of 
the above-discussed May 2000 Court order, it is the opinion 
of the Board that additional development of the evidence 
should be accomplished prior to further consideration of the 
veteran's claim.  

A review of the claims file reveals that the veteran has 
specifically discussed incidents as bases for his PTSD.  The 
veteran has asserted that he was an emotional wreck during 
his period of service and was subjected to a lot of racism.  
He also asserts that a diagnosis of PTSD was made by his 
treating physician and that the inservice stressors 
supporting this diagnosis were identified.  He further 
asserts that there is evidence to show that the stressors 
occurred.  The veteran has described these various incidents 
in, for example, written submissions (see VA Form 21-4138, 
Statement in Support of Claim, dated in January 1996), by 
means of testimony presented in the course of an August 1997 
hearing before a RO local hearing officer, and in the course 
of his being afforded medical treatment/examination (see VA 
mental disorders examination report dated in October 1997).  

Specifically, at his August 1997 hearing the veteran 
testified that he entered service as an aircraft controller 
and was told to report to Air Operation on the U.S.S. Coral 
Sea; however, he eventually went to the division on the 
flight deck.  The first stressor reported was his viewing of 
a film of the U.S.S. Forestal event, an aircraft crash where 
he saw people burned.  In addition, he stated that he was 
afraid when he had to do a catwalk 12 feet from the location 
where planes landed.  He also mentioned that he felt as if he 
was not being trained properly and had to do all of the 
mediocre work because of racism.  In addition, due to racism, 
he claimed to have been mistreated.  He further testified 
that he later went to the U.S.S. Hancock and worked on the 
flight deck, cleaning the catwalk, chipping paint, etc.  In 
May 1975, he reported that he was ordered to sea for the 
evacuation of Saigon and at that time witnessed atrocities.  
He noted that, after his separation from service he was a 
heroin addict and drug abuser and it was eventually 
established that he had PTSD.

Turning to the veteran's claimed inservice stressors, the 
Board points out that he has claimed many, which are noted to 
include:

? Experiencing fear while working on a flight deck of 
the U.S.S. Coral Sea, thinking that he may be killed 
by a crash landing and explosion of a returning 
plane, or torched by the afterburn of a plane taking 
off

? Viewing a film of the U.S.S. Forestal during which 
time a plane crashed and people were burned

? Feeling helpless, horrified, and frightened while 
helping refugees evacuate who were severely injured 
and disfigured

? Experiencing hostile environments and being subjected 
to racist comments and pranks

? Suffering from panic attacks, nightmares, poor sleep, 
intrusive thoughts, and flashbacks

As noted above, the Court determined that both the RO and the 
Board failed to satisfy the duty to assist in not contacting 
USASCRUR in an effort to corroborate many of the veteran's 
claimed stressors.  The Board does note, however, that the 
veteran's attorney received a response from USASCRUR to her 
request on behalf of the appellant concerning his PTSD claim.  
The response, dated in November 2000, is noted to include 
numerous service documents, such as a copy of the 1975 
command history of the U.S.S. Hancock, which was noted to 
reveal the ship's locations, missions, operations, and 
significant activities during the reporting period, as well 
as additional documentation reporting that the U.S.S. Hancock 
participated in OPERATION FREQUENT WIND during the period of 
April 30, 1975, to May 1, 1975.  It was noted that during 
this operation South Vietnamese helicopters, containing 
Republic of Vietnam military personnel and women and 
children, landed on the U.S.S. Hancock.  The USASCRUR 
response also included certain deck logs of the U.S.S. 
Hancock which showed that Vietnamese helicopters landed 
aboard the ship and that six were pushed over the deck on 
April 29, 1975.  The correspondence received from USASCRUR 
additionally mentioned that further requests should contain 
all copies of the veteran's Transfers and Receipts (NAVPERS 
601-12) and Administrative Remarks (NAVPERS 601-13).  These 
documents were noted to be maintained in the veteran's 
Official Military personnel File (OMPF).  The veteran's OMPF 
file was noted to be available from the National Personnel 
Records Center (NPRC), Attn:  U.S. Navy Correspondence, 9700 
Page Avenue, St. Louis, MO  63132.  It was additionally 
pointed out by USASCRUR that OMPF would also provide medical 
records, duty and unit assignments, and orders of personnel 
actions such as promotions, awards, and commendations.  

Review of the record also shows that a lay statement has been 
submitted in support of the veteran's current claim.  This 
statement, submitted by a fellow serviceman of the veteran, 
as shown as part of a VA Form 21-4138, dated in August 1998, 
indicates that he served with the veteran.  He added that the 
veteran was "swapped" to the U.S.S. Hancock from the U.S.S. 
Coral Sea following the veteran's being subjected to racial 
discrimination while aboard the U.S.S. Coral Sea.  

As noted as part of the Court's May 2000 order, the veteran 
has submitted several medical diagnoses of PTSD, with at 
least one of the diagnoses establishing a causal connection 
between the veteran's diagnosis of PTSD and his military 
service.  

A letter recently associated with the evidence of record, 
dated in January 2001, and shown to have been submitted by a 
private treating physician of the veteran, Dr. Lomas, states 
that the physician had had an opportunity to review the 
veteran's medical records, as well as the above-discussed 
evidentiary material received from USASCRUR.  Dr. Lomas noted 
that the veteran met the criteria for a diagnosis of PTSD, 
and further added that his reported evacuation experiences 
alone could account for a "traumatic event" even if they 
were not life threatening on their own merit.  He 
additionally indicated that the cumulative effect of the 
extraordinary events surrounding the withdrawal of U.S. 
forces and friendly Vietnamese, the evacuation of troops, the 
chaos, the risking of lives to save lives, the intensity of 
fear, and survivor guilt, underlied the veteran's PTSD.

To establish eligibility for service connection for PTSD, 
there generally must be (1)  a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2)  credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3)  medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See Falk v. West, 
12 Vet. App. 402, 404 (1999); 38 C.F.R. § 3.304(f) (2000).

To constitute a clear, unequivocal diagnosis of PTSD, the 
veteran must have a mental health professional specifically 
identify a verified stressor or stressors as the basis for 
his development of PTSD.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  Accordingly, an examination of the veteran is 
necessary to determine what stressors serve as the basis of 
his PTSD diagnosis.  This examination is found to be 
necessary in order to comply with the return-for-
clarification requirement set out in VA regulations.  See VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 7.46(e).  See 
also, Cohen at 143. 

The Board additionally notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas, supra.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him since October 1997 for his 
PTSD.  Following receipt of such 
information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that all identified health care 
providers, whose treatment records are 
not already of record, furnish legible 
copies of all medical records compiled in 
conjunction with treatment accorded the 
veteran.  The RO should also notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992) (upon remand the 
appellant should be given the opportunity 
to submit additional evidence and 
argument to support his claim).  

2.  The RO should request a copy of the 
veteran's Official Military Personnel File 
(OMPF), to include the veteran's Transfers 
and Receipts (NAVPERS 601-12) and 
Administrative Remarks (NAVPERS 601-13), 
from the National Personnel Records Center 
(NPRC), Attn:  U.S. Navy Correspondence, 
9700 Page Avenue, St. Louis, MO  63132.

3. The RO should thereafter, following 
its review of the claims file and a copy 
of this Remand, prepare a summary of the 
veteran's claimed stressors.  This 
summary and all supporting documents (to 
include the veteran's OMPF file if 
obtained from the veteran) should be sent 
to the Armed Services Center for Research 
of Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  See 38 C.F.R. § 3.304(f) 
(2000).

5.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  After completion of the above, and 
the association of any accumulated 
evidence with the claims folder, the 
veteran should be afforded a VA 
psychiatric examination before a board of 
two VA examiners.  The claims folder, 
together with any newly obtained 
evidence, must be forwarded to the board 
and reviewed prior to the examination.  
The examiners should be informed as to 
which stressor or stressors have been 
verified or are presumed verified because 
of combat.  The examiners should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor(s) supporting 
the diagnosis must be identified, 
including the evidence documenting the 
stressor.  If the examiners find that 
PTSD is related to stressors other than 
those claimed to have occurred in 
service, it should be so noted and 
explained.  If PTSD is diagnosed, the 
examiners should specify what symptoms 
are related to PTSD as opposed to any 
other psychiatric disorders.  

7.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examination are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

The RO should then review the veteran's claim. All pertinent 
law and regulations should be considered.  If the veteran's 
claim remains denied, he should be provided with a 
supplemental statement of the case, which should include, but 
not be limited to, any additional pertinent law and 
regulations and a complete discussion of the action taken on 
the veteran's claim.  Applicable response time should be 
allowed.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


